DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on November 1, 2021 were received and fully considered. Claim 1 was amended. Claim 2 was cancelled. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bentsen et al. (US PG Pub. No. 2009/0124875 A1) (hereinafter “Bentsen”).
With respect to claim 1, Bentsen teaches an implantable medical device comprising: a chemical sensor configured to detect an ion concentration in a bodily fluid (par.0008), the chemical sensor comprising: a sensing element (320 in Fig. 4; par.0072; beads as sensing elements), the sensing element comprising an outer barrier layer forming a top, a bottom, and opposed sides of the sensing element (324 in Fig. 4; par.0072; matrix 324 surrounds beads 322 and forms top, bottom, and opposed sides of the sensing element); a structural reinforcing element contacting the outer barrier layer (332 in Fig. 4; par.0068, 0072); the top of the outer barrier layer comprising a polymeric matrix permeable to analytes (par.0072; matrix 324 includes a pH sensitive compound), wherein the structural reinforcing element is disposed within or on top of the top of the outer barrier layer (332 in Fig.4, is disposed on top of the top the outer barrier 324 when viewed from a particular point of reference, i.e. when viewed from the side that has element 334; see below).

    PNG
    media_image1.png
    283
    471
    media_image1.png
    Greyscale

	With respect to claim 3, Bentsen teaches the structural reinforcing element comprising polyester, polyurethane, polyethylene, polypropylene, nylon, sintered 
	With respect to claim 4, Bentsen teaches the structural reinforcing element selected from the group comprising a woven material, a non-woven material, electrospun material, and randomly woven material (par.0068).
	With respect to claim 5, Bentsen teaches the structural reinforcing element comprising one or more intramural struts spanning a distance between the top and the bottom of the outer barrier layer (378 in Fig. 6; 410 in Fig. 7; par.0074, 0077).
	With respect to claim 6, Bentsen teaches the one or more intramural struts comprising polyester, polyurethane, polyethylene, polypropylene, nylon, sintered titanium, deep reactive-ion etched silicon, sintered stainless steel, sintered silica, liquid crystal, glass, borosilicate glass, or mixtures or derivatives thereof (par.0068).
	With respect to claim 7, Bentsen teaches the outer barrier layer comprising polyHEMA, agarose, alginates, polyvinyl alcohol, polyacrylate, collagen, PEG, gelatin, glass, borosilicate glass, or mixtures or derivatives thereof (par.0064).
	With respect to claim 8, Bentsen teaches an optical excitation assembly configured to illuminate the sensing element; and an optical detection assembly configured to receive light from the sensing element (206 and 208 in Fig. 2; 306 and 308 in Fig. 3).
	With respect to claim 10, Bentsen teaches the chemical sensor configured to detect an ion selected from the group comprising of potassium, sodium, chloride, calcium, magnesium, lithium, or hydronium (par.0045).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bentsen.
With respect to claim 9, Bentsen teaches an implantable medical device comprising chemical sensor as established above.
Although Bentsen does not explicitly teach the chemical sensor having a diameter that is greater than 1.0 mm, this would be obvious to persona having ordinary skill in the art when the invention was filed since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
Applicant's arguments filed with respect to the prior art rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant has amended claim 1 to incorporate the limitation “wherein the structural reinforcing beneath... the outer barrier layer.” However, the current amendment (now removes ‘beneath’) is still taught by Bentsen when taking into consideration broadest reasonable interpretation and, when viewing Bentsen’s sensor assembly 320 from a particular point of reference (see annotated drawing, below). Here, structural reinforcing element 332 is disposed on top of the top of the outer barrier 324 when viewed from a particular point of reference, i.e. from side that has element 334.

    PNG
    media_image1.png
    283
    471
    media_image1.png
    Greyscale

For these reasons, the prior art rejection is maintained. Please see prior art section above for more detail.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791